Dodge, J.
No advantage can be gained from a discussion in the opinion of the facts in this case. Suffice it to say that, after a careful examination, we do not find any clear preponderance of evidence against the finding of the court that “ the plaintiff did not manufacture for the defendant, in accordance with its order and agreement, the articles sued for, and did not deliver the same to said defendant in accordance with any agreement to purchase the same by said defendant,” whether that finding is intended to repudiate the making of an agreement in fact by defendant’s foreman, or his authority on their behalf. That finding sustains the judgment.
By the Court.— Judgment affirmed.